DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS(s) submitted on 10/04/21 has been fully considered.  The response to the European Office Action contained in the IDS(s) submitted on 10/04/21 supports the reason of allowance provided by the examiner previously shown below.  The response to the European Office Action contained in the IDS(s) submitted on 10/04/21 indicates the prior art, Lin et al (Extended Procedures for EVPN Optimized Ingress Replication draft-wav-basis-extended-evpn-optimized-ir-01, March 6, 2019 submitted in IDS - hereinafter referred to as Lin), fails to teach independent claims 1, 14  and 20 in the European Application and the scope of these claims are identical to the independent claims 1, 14, and 20 and concurs with the examiner’s reason of allowance shown below.	Namely, each of the independent claims 1, 14, and 20 are allowable over the Lin’s teachings taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations distinguishing between AR routes and Non-AR routes  and based on the distinction populating or not populating a nexthop list by the SDN controller with the respective route as claimed in claims 1, 14, and 20 in combination with other limitations recited as specified in claims 1, 14, and 20 respectively.
The detailed action of this office action below is part of the initial allowance of 09/26/2021.
Claims 1-20 are pending of which claims 1, 14, and 20 are independent.
The IDS(s) of 11/14/2019 and  09/23/2020 has been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Dobbs (68213) on 09/23/2021.
The application has been amended as follows: 
Claim 14, Lines 2, the phrase “the SDN controller” is replaced with the phrase - - -the SDN controller comprising one or more processors- - -
Claim 20, Line 1, the phrase “A computer-readable storage medium” is replaced with the phrase - - - A computer-readable non-transitory storage medium- - -
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 1,  “….in response to determining that the first multicast route is an assisted replication route, adding, by the SDN controller, a first nexthop specified by the first multicast route to a list of nexthops for Broadcast, Unknown-Unicast, and Multicast (BUM) traffic;
in response to determining that the second multicast route is not the assisted replication route, refraining from adding, by the SDN controller, a second nexthop specified by the second multicast route to the list of nexthops for BUM traffic;…” in combination with other limitations recited as specified in claim 1.
Claims 14-19 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
claim 14,  “….in response to determining that the first multicast route is an assisted replication route, add a first nexthop specified by the first multicast route to a list of nexthops for Broadcast, Unknown-Unicast, and Multicast (BUM) traffic;
in response to determining that the second multicast route is not the assisted replication route, refraining from adding a second nexthop specified by the second multicast route to the list of nexthops for BUM traffic;…” in combination with other limitations recited as specified in claim 14.
Claim 20 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claim:
In claim 20,  “….in response to determining that the first multicast route is an assisted replication route, add a first nexthop specified by the first multicast route to a list of nexthops for Broadcast, Unknown-Unicast, and Multicast (BUM) traffic;
in response to determining that the second multicast route is not the assisted replication route, refraining from adding a second nexthop specified by the second multicast route to the list of nexthops for BUM traffic;…” in combination with other limitations recited as specified in claim 20.

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references.
Lin et al (Extended Procedures for EVPN Optimized Ingress Replication draft-wav-basis-extended-evpn-optimized-ir-01, March 6, 2019 submitted in IDS - hereinafter 

Rabadan et al (“Optimized Ingress Replication Solution for EVPN draft-ietf-bess-evpn-optimized-ir-08, Rabadan et al, June 9, 2021, submitted in IDS) discloses optimized ingress replication for EVPN and shows optimized ingress replication scenario in Fig.  1.  Fig. 1 includes a TOR switch as leaf but does not show any controller let alone an SDN controller.  Further Rabadan distinguishes Assisted 
Mehta et al (US 20180287905 A1) discloses the data center architecture involving SDN Controller, TOR switch, Chassis switch, Virtual Router and Virtual Agent in Fig. 2 and reflects same architecture claimed in the independent claims.  Therefore each of the independent claims 1, 14, and 20 are allowable over the Mehta’s teachings taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations distinguishing between AR 
Narayanan et al (US 20200235959 A1) discloses hardware based packet replication at tail end node. Fig. 1 shows the chassis as spine and the TOR switch as a leaf and discuses first-hop TOR and last-hop TOR. Narayanan fails to disclose assisted/selective replication based on adding or not adding a multicast route to the list of nexthops for BUM traffic. Therefore each of the independent claims 1, 14, and 20 are allowable over the Narayanan’s teachings taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations distinguishing between AR routes and Non-AR routes  and based on the distinction populating or not populating a nexthop list by the SDN controller with the respective route as claimed in claims 1, 14, and 20 in combination with other limitations recited as specified in claims 1, 14, and  20 respectively.
Shen et al (US8953500 B1) discloses branch node-initiated point to multi-point label switched path signaling with centralized path computation.  Fig. 1 shows controller 25 and in computer network 10 having a point to multi-point (P2MP) label switch path. In column 4, Lines 45-50 Shen discloses sub-LSPs that traverse the branch by adding a branch next-hop to the flood next next-hop of that higher level sub-LSP.  Shen fails to distinguish between AR routes and Non-AR routes  and based on the distinction populating or not populating a nexthop list by the SDN controller with the respective route as claimed in all the independent claims.  Therefore each of the independent 

Tiruveedhula et al (US 20170201389 A1) discloses system for avoiding traffic flooding due to asymmetric MAC learning and achieving predictable convergence for PBB-EVPN active-active redundancy.  In paragraph 71 discloses PE routers in a PBB-EVPN may build routing tables that are congruent with the routing tables of other PE routers in the same Ethernet segment, while ignoring the C-MAC addresses outside of their Ethernet segment thereby greatly reducing the BUM traffic.  Tiruveehula fails to distinguish between AR routes and Non-AR routes  and based on the distinction populating or not populating a nexthop list by the SDN controller with the respective route as claimed in all the independent claims.  Therefore each of the independent claims 1, 14, and 20 are allowable over the Tiruveehula’s teachings taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations distinguishing between AR routes and Non-AR routes  and based on the distinction populating or not populating a nexthop list by the SDN controller with the respective route as claimed in claims 1, 14, and 20 in 
Labonte (US 20210021522) discloses load balancing through selective multicast replication of data packets.  In particular, Labonte discloses conducting load balancing using selective multicast replication being an overriding packet forwarding rule that when enabled redirects received data packets based on node forwarding information stored in one or more next hop table entries as detailed in paragraph 52.  Labonte’s fails to distinguish between AR routes and Non-AR routes  and based on the distinction populating or not populating a nexthop list by the SDN controller with the respective route as claimed in all the independent claims.  Therefore each of the independent claims 1, 14, and 20 are allowable over the Labonte’s teachings taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations distinguishing between AR routes and Non-AR routes  and based on the distinction populating or not populating a nexthop list by the SDN controller with the respective route as claimed in claims 1, 14, and 20 in combination with other limitations recited as specified in claims 1, 14, and 20 respectively.
Dorai et al (US 20170195199 A1) discloses in Fig. 6 an example chassis of a routing node implementing multicast replication for OAM packet forwarding.  In paragraph 52  Dorai discloses the forwarding structure control module then configures the complete list of OAM packet flooding next hops for each ingress interface by adding the next hop that corresponds to each ingress interface from a set of all next hops associated with the domain. In paragraph 60 Dorai discloses forwarding structure 
“SDN Enhanced Ethernet VPN for Data Center Interconnect”, Noghani et al, 2017, IEEE (hereinafter referred to as Noghani ) discloses in Figs 2-4 a Data Center (DC) with PE routers designated as DF (Data Forwarder) and non-DF (non Data Forwarder). Noghani discloses in Section III D, that an SDN controller has multiple options to select a PE to be a DF.  Blocking and unblocking BUM traffic can be accomplished by the SDN controller by selecting a given PE to be a DF to forward BUM and selecting a given PE to be non-DF to block BUM traffic. Given such disclosure, Noghani cannot possibly teach distinguishing between AR routes and Non-AR routes  and based on the distinction populating a nexthop list by the SDN controller as claimed in all the independent claims. . Noghani fails to distinguish between AR routes and Non-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HABTE MERED/           Primary Examiner, Art Unit 2474